DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2022 has been entered.
This Action is responsive to the Request for Continued Examination filed 10/28/2022.  Claims 1-20 are pending.  Claims 1 and 12 have been written in independent form.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC § 102(b)(2)(C) for any potential 35 USC § 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, and 9 is/are rejected under 35 USC § 103 as being unpatentable over WEEKES et al., U.S. Patent Application Publication 2019/0127056 A1 (hereinafter called WEEKES), and further in view of Thompson et al., U.S. Patent Application Publication 2019/0329903 A1 (hereinafter called Thompson), and further in view of SNIDER, U.S. Patent Application Publication 2020/0391858 A1 (hereinafter called SNIDER).
Regarding claim 1, WEEKES teaches a system for reducing rotor acoustics of an aircraft, the system comprising:
at least a structural feature of an aircraft (See e.g., FIG. 1 element 110);
at least a propulsor (See e.g., FIG. 1 element 125) for fixed-wing flight on the at least a structural feature of an aircraft;
a plurality of rotors (See e.g., FIG. 1 elements 101-106) mounted on the at least a structural feature, wherein the plurality of rotors includes:
at least a first rotor (See e.g., FIG. 1 element 101);
at least a first motor mechanically coupled to the at least a first rotor configured to cause the at least a first rotor to rotate when activated (See e.g., FIG. 2 element 250; ¶s [0065]-[0066]);
at least a second rotor (See e.g., FIG. 1 element 102); and
at least a second motor mechanically coupled to the at least a second rotor configured to cause the at least a second rotor to rotate when activated (See e.g., FIG. 2 element 250; ¶s [0065]-[0066]);
an aircraft controller, which includes … a programmable apparatus, in communication with the at least a first motor, the at least a second motor, and the at least a propulsor (See e.g., FIGS. 11 & 12; ¶s [0108]-[0109], where the flight control system teaches an aircraft controller);
an alignment module operating on the aircraft controller (See e.g., FIGS. 10-12; ¶ [0107]), wherein the alignment module is configured to place the at least a second rotor in alignment with the at least a first rotor when the at least a first rotor and the at least a second rotor are not rotating (See e.g., FIGS. 10-12; ¶s [0107] & [0113]); and
a rotational control module operating on the aircraft controller (See e.g., FIGS. 10-12; ¶ [0107]), wherein the rotational control module is configured to initiate rotation of the plurality of rotors, wherein initiation of rotation the plurality of rotors includes:
initiating rotation of the at least a first rotor at a first time (See e.g., FIGS. 11-12; ¶s [0017] & [0137]); and
initiating rotation of the at least a second rotor at a second time separated from the first time by a phase difference (See e.g., FIGS. 11-12; ¶s [0017], [0105], & [0137]),
wherein the rotational control module comprises at least an acoustic sensor (See e.g., ¶ [0107], where, sensing the rotational phase of the motor through communication with the rotor drive system, and a proximity sensor sensing the position of the rotor as the rotor blade passes overhead, and the control system determines the motor's rotational speed and phase and stops the rotor when it is at the correct position, all taken together, teaches measuring the speed of the rotor, and therefore teaches at least an acoustic sensor) configured to:
detect acoustic effects resulting from out of phase rotor rotation of one of the plurality of rotors, …; and determine which at least one rotor of the plurality of rotors is rotating out of phase (See e.g., ¶s [0107] & [0113]).
But WEEKES does not teach a reconfigurable hardware platform.
However, Thompson teaches a reconfigurable hardware platform (See e.g., ¶s [0203]-[0204]).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of WEEKES and Thompson before him, before the effective filing date of the claimed invention, to provide the system of WEEKES with a reconfigurable hardware platform, as taught by Thompson.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to provide the ability to reprogram a field programmable gate array (FPGA) to desired application or functionality requirements after manufacturing, without making costly printed circuit board (PCB) changes, and more functions are provided within the FPGA which means fewer devices on the PCB, increasing reliability by reducing the number of device failures.
But neither WEEKES nor Thompson teaches wherein detecting acoustic effects comprises measuring a level of noise generated by at least one rotor of the plurality of rotors.
However, SNIDER teaches detecting acoustic effects comprises measuring a level of noise generated by at least one rotor of the plurality of rotors (See e.g., FIG. 4; ¶s [0032], [0034]-[0035], & [0038]).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of WEEKES, Thompson, and SNIDER before him, before the effective filing date of the claimed invention, to provide the system of the combined invention of Thompson and WEEKES with detecting acoustic effects comprises measuring a level of noise generated by at least one rotor of the plurality of rotors, as taught by SNIDER.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to reduce the noise level output by the pair of rotors, as suggested in SNIDER (See e.g., ¶s [0023] & [0039]).
Regarding claim 2, WEEKES, as modified by Thompson and SNIDER in the rejection of claim 1 hereinabove, further teaches wherein the aircraft further comprises an electronic aircraft (WEEKES See e.g., FIG. 7; ¶ [0084]).
Regarding claim 3, WEEKES, as modified by Thompson and SNIDER in the rejection of claim 1 hereinabove, further teaches wherein the aircraft further comprises a vertical takeoff and landing aircraft (WEEKES See e.g., ¶ [0054]).
Regarding claim 5, WEEKES, as modified by Thompson and SNIDER in the rejection of claim 1 hereinabove, further teaches wherein the at least a first rotor includes at least an upper rotor (WEEKES See e.g., FIG. 1 element 101) or at least a lower rotor.
Regarding claim 6, WEEKES, as modified by Thompson and SNIDER in the rejection of claim 1 hereinabove, further teaches wherein the at least a second rotor includes at least an upper rotor (WEEKES See e.g., FIG. 1 element 102) or at least a lower rotor.
Regarding claim 9, WEEKES, as modified by Thompson and SNIDER in the rejection of claim 1 hereinabove, further teaches wherein the rotational control module is further configured to include at least a rotor phase sensor configured to detect rotor-based flight of the aircraft (WEEKES See e.g., FIG. 10; ¶ [0107], where the combination of the proximity sensor and the control system teach at least a rotor phase sensor configured to detect rotor-based flight of the aircraft).


Claims 4 and 11 is/are rejected under 35 USC § 103 as being unpatentable over WEEKES, and further in view of Thompson, and further in view of SNIDER, and further in view of Vander Mey et al., U.S. Patent Application Publication 2022/0043465 A1 (hereinafter called Vander Mey).
Regarding claim 4, WEEKES, as modified by Thompson and SNIDER in the rejection of claim 1 hereinabove, further teaches the plurality of rotors (WEEKES See e.g., FIG. 1 elements 101-106), further comprising a plurality of … rotors attached to opposing sides of the structural feature (WEEKES See e.g., FIG. 1 elements 101-103 & 104-106, 110, where the group of elements 101-103 and the group of elements 104-106 located on opposite sides of element 110, i.e., the structural feature teach the instant claim limitation).
But, neither WEEKES, Thompson, nor SNIDER teaches a plurality of coaxial rotors attached to opposing sides of the structural feature, wherein the coaxial rotors further include: at least an upper rotor; at least an upper motor mechanically coupled to the at least an upper rotor configured to cause the at least an upper rotor to rotate when activated; at least a lower rotor; and at least a lower motor mechanically coupled to the at least a lower rotor configured to cause the at least a lower rotor to rotate when activated.
However, Vander Mey teaches a plurality of coaxial rotors (See e.g., FIGS. 1-2 elements 101a-h, 201a-h) attached to opposing sides of the structural feature (See e.g., FIGS. 1-2 elements 102, 202), wherein the coaxial rotors further include:
at least an upper rotor (See e.g., FIGS. 1-2 elements 101e-h, 201e-h);
at least an upper motor (See e.g., FIG. 1; ¶s [0031] &[0033], “… eight rotors 101a-h each driven by an electric motor … eight rotors 201a-h each driven by an electric motor …”) mechanically coupled to the at least an upper rotor (See e.g., FIGS. 11-12 elements motor within housing 1105, 1203; ¶s [0080]-[0081]) configured to cause the at least an upper rotor to rotate when activated (See e.g., ¶s [0031], [0050], & [0053]);
at least a lower rotor (See e.g., FIGS. 1-2 elements 101a-d, 201a-d); and
at least a lower motor (See e.g., FIG. 1; ¶s [0031] &[0033], “… eight rotors 101a-h each driven by an electric motor … eight rotors 201a-h each driven by an electric motor …”) mechanically coupled to the at least a lower rotor (See e.g., FIGS. 11-12 elements motor within housing 1105, 1203; ¶s [0080]-[0081]) configured to cause the at least a lower rotor to rotate when activated (See e.g., ¶s [0031], [0050], & [0053]).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of WEEKES, Thompson, SNIDER, and Vander Mey before him, before the effective filing date of the claimed invention, to provide the system of the combined invention of WEEKES, Thompson, and SNIDER with a plurality of coaxial rotors attached to opposing sides of the structural feature, wherein the coaxial rotors further include: at least an upper rotor; at least an upper motor mechanically coupled to the at least an upper rotor configured to cause the at least an upper rotor to rotate when activated; at least a lower rotor; and at least a lower motor mechanically coupled to the at least a lower rotor configured to cause the at least a lower rotor to rotate when activated, as taught by Vander Mey.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to mitigate vibration of the aircraft during forward flight by increasing the number of blades, as suggested in Vander Mey (See e.g., ¶ [0047]).
Regarding claim 11, WEEKES, as modified by Thompson and SNIDER in the rejection of claim 1 hereinabove, further teaches the determining of which of the at least one rotor of the plurality of rotors is rotating out of phase and the acoustic sensor (WEEKES as set forth in the rejection of claim 1 hereinabove) is further configured to the adjust phase difference to eliminate acoustic effects of the rotor rotating out of phase (See e.g., ¶s [0107] & [0113], where when the rotor stops the acoustic effects of the rotor are eliminated, therefore the references in their entirety are configured to teach the instant claim limitation).
But neither WEEKES, Thompson, nor SNIDER teaches determining a desired phase difference between the at least a first rotor and the at least a second rotor; and determining the at least a second rotor to have an angular distance separating the at least a first rotor and the at least a second rotor different than the phase difference.
However, Vander Mey teaches determining a desired phase difference between the at least a first rotor and the at least a second rotor (See e.g., ¶ [0049] & [0051]); and determining the at least a second rotor to have an angular distance separating the at least a first rotor and the at least a second rotor different than the phase difference (See e.g., ¶ [0049]-[0051]).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of WEEKES, Thompson, SNIDER, and Vander Mey before him, before the effective filing date of the claimed invention, to provide the system of the combined invention of WEEKES, Thompson, and SNIDER with determining a desired phase difference between the at least a first rotor and the at least a second rotor; and determining the at least a second rotor to have an angular distance separating the at least a first rotor and the at least a second rotor different than the phase difference, as taught by Vander Mey.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to accurately achieve rotating rotor position sensing, as suggested in Vander Mey (See e.g., ¶ [0051]).


Claims 7-8 is/are rejected under 35 USC § 103 as being unpatentable over WEEKES, and further in view of Thompson, and further in view of SNIDER, and further in view of LeGrand, III et al., U.S. Patent 10,101,443 B1 (hereinafter called LeGrand).
Regarding claim 7, WEEKES, as modified by Thompson and SNIDER in the rejection of claim 1 hereinabove, further teaches the alignment module operating on the aircraft controller (WEEKES See e.g., FIGS. 10-12; ¶ [0107]).
But, neither WEEKES, Thompson, nor SNIDER teaches the alignment module operating on the aircraft controller is further configured to include at least a relative wind sensor, wherein the relative wind sensor is further configured to: detect rotation of the at least a propulsor for fixed-wing flight; and determine the direction of movement of the atmosphere relative to the aircraft.
However, LeGrand teaches at least a relative wind sensor (See e.g., FIG. 2 element 250; column 3 lines 2-7) wherein the relative wind sensor is further configured to: detect rotation of the at least a propulsor (See e.g., column 7 line 60-column 8 line 2; column 25 lines 18-30) for fixed-wing flight; and determine the direction of movement of the atmosphere relative to the aircraft (See e.g., column 7 line 60-column 8 line 2; column 25 lines 18-30).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of WEEKES, Thompson, SNIDER, and LeGrand before him, before the effective filing date of the claimed invention, to provide the system of the combined invention of WEEKES, Thompson, and SNIDER with at least a relative wind sensor, wherein the relative wind sensor is further configured to: detect rotation of the at least a propulsor for fixed-wing flight; and determine the direction of movement of the atmosphere relative to the aircraft, as taught by LeGrand.  One of ordinary skill in the art would have been motivated to do so, with a predictable result of, allowing the rotors of WEEKES to be locked using the anemometer that detects a gust of wind, causing the aerial vehicle to automatically reconfigure itself, in order to counteract forces imparted upon the aerial vehicle by the wind, as disclosed in LeGrand (See e.g., column 25 lines 27-30).
Regarding claim 8, WEEKES, as modified by Thompson and SNIDER in the rejection of claim 1 hereinabove, further teaches the alignment module (WEEKES See e.g., FIGS. 10-12; ¶ [0107])
But neither WEEKES, Thompson, nor SNIDER teaches the alignment module is further configured to align the orientation of the plurality of rotors as a function of a relative wind sensor.
However, LeGrand teaches the alignment module is further configured to align the orientation of the plurality of rotors as a function of a relative wind sensor (See e.g., FIG. 2 element 250; column 7 line 60-column 8 line 2; column 9 lines 48-58).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of WEEKES, Thompson, SNIDER, and LeGrand before him, before the effective filing date of the claimed invention, to provide the system of the combined invention WEEKES, Thompson, and SNIDER with the alignment module is further configured to align the orientation of the plurality of rotors as a function of a relative wind sensor, as taught by LeGrand.  One of ordinary skill in the art would have been motivated to do so, with a predictable result of, allowing the rotors of WEEKES to be locked using the anemometer that detects a gust of wind, causing the aerial vehicle to automatically reconfigure itself, in order to counteract forces imparted upon the aerial vehicle by the wind, as disclosed in LeGrand (See e.g., column 25 lines 27-30).


Claim 10 is/are rejected under 35 USC § 103 as being unpatentable over WEEKES, and further in view of Thompson, and further in view of SNIDER, and further in view of Bevirt et al., U.S. Patent Application Publication 2020/0269990 A1 (hereinafter called Bevirt).
Regarding claim 10, WEEKES, as modified by Thompson and SNIDER in the rejection of claim 1 hereinabove, further teaches the phase difference of the at least a second rotor (WEEKES See e.g., FIGS. 11-12; ¶s [0017], [0105], [0107], & [0137]).
But, neither WEEKES, Thompson, nor SNIDER teaches a rotational lag of the second time of rotation of the second rotor between 1 degree and 90 degrees of the first time of rotation of the first rotor.
However, Bevirt teaches a rotational lag of the second time of rotation of the second rotor between 1 degree and 90 degrees of the first time of rotation of the first rotor (See e.g., FIG. 11; ¶ [0078]).
Thus, it would have been obvious to one having ordinary skill in the art having the prior art of WEEKES, Thompson, SNIDER, and Bevirt before him, before the effective filing date of the claimed invention, to provide the system of the combined invention of WEEKES, Thompson, and SNIDER with a rotational lag of the second time of rotation of the second rotor between 1 degree and 90 degrees of the first time of rotation of the first rotor, as taught in the analogous art of Bevirt.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to reduce the psychoacoustic penalty of the acoustic signature emitted by the one or more propellers, as disclosed in Bevirt (See e.g., ¶ [0078]).


Claims 12-18 is/are rejected under 35 USC § 103 as being unpatentable over WEEKES, and further in view of Thompson, and further in view of LeGrand, and further in view of SNIDER.
Regarding claim 12, WEEKES teaches a method for reducing rotor acoustics of an aircraft, the method comprising:
providing a system comprising:
a plurality of rotors (See e.g., FIG. 1 elements 101-106) mounted on at least a structural feature (See e.g., FIG. 1 element 110) of an electric aircraft (See e.g., FIG. 1), wherein the plurality of rotors includes:
at least a first rotor (See e.g., FIG. 1 element 101);
at least a first motor mechanically coupled to the at least a first rotor configured to cause the at least a first rotor to rotate when activated (See e.g., FIG. 2 element 250; ¶s [0065]-[0066]);
at least a second rotor (See e.g., FIG. 1 element 102); and
at least a second motor mechanically coupled to the at least a second rotor configured to cause the at least a second rotor to rotate when activated (See e.g., FIG. 2 element 250; ¶s [0065]-[0066]);
placing, by at least an alignment module (See e.g., FIGS. 10-12; ¶ [0107]) operating on an aircraft controller, which includes … a programmable apparatus (See e.g., FIGS. 11 & 12; ¶s [0108]-[0109], where the flight control system teaches an aircraft controller), the at least a second rotor (See e.g., FIG. 1 element 102) in alignment with the at least a first rotor (See e.g., FIG. 1 element 101) when the at least a first rotor and the at least a second rotor are not rotating (See e.g., FIGS. 10-12; ¶s [0107] & [0113]), wherein placing the at least a second rotor in alignment with the at least a first rotor further comprises:
…
initiating, by at least a rotational control module operating on the aircraft controller (See e.g., FIGS. 10-12; ¶ [0107]), rotation of the plurality of rotors (See e.g., FIGS. 1 & 11-12 elements 101-106; ¶s [0017] & [0137]), wherein initiating rotation of the plurality of rotors comprises:
initiating rotation of the at least a first rotor at a first time (See e.g., FIGS. 1, 11-12 element 101; ¶s [0017] & [0137]); and
initiating rotation of the at least a second rotor at a second time separated from the first time by a phase difference (See e.g., FIGS. 11-12; ¶s [0017], [0105], & [0137]);
detecting, by an acoustic sensor (See e.g., ¶ [0107], where sensing the rotational phase of the motor through communication with the rotor drive system, and a proximity sensor sensing  the position of the rotor as the rotor blade passes overhead, and the control system determines the motor's rotational speed and phase and stops the rotor when it is at the correct position, all taken together, teaches measuring the speed of the rotor and therefore teaches an acoustic sensor), acoustic effects resulting from out of phase rotor rotation of one of the plurality of rotors, …; and determining, by the acoustic sensor, which at least one rotor of the plurality of rotors is rotating out of phase (See e.g., ¶s [0107] & [0113]).
But WEEKES does not teach a reconfigurable hardware platform.
However, Thompson teaches a reconfigurable hardware platform (See e.g., ¶s [0203]-[0204]).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of WEEKES and Thompson before him, before the effective filing date of the claimed invention, to provide the system of WEEKES with a reconfigurable hardware platform, as taught by Thompson.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to provide the ability to reprogram a field programmable gate array (FPGA) to desired application or functionality requirements after manufacturing, without making costly printed circuit board (PCB) changes, and more functions are provided within the FPGA which means fewer devices on the PCB, increasing reliability by reducing the number of device failures.
But neither WEEKES nor Thompson teaches detecting, by at least a relative wind sensor, the rotation of at least a propulsor; determining, by the at least a relative wind sensor, the relative wind to the aircraft; and aligning the orientation of the plurality of rotors as a function of the relative wind sensor.
However, LeGrand teaches detecting, by at least a relative wind sensor (See e.g., FIG. 2 element 250;column 3 lines 2-7), the rotation of the at least a propulsor (See e.g., column 7 line 60-column 8 line 2; column 25 lines 18-30); determining, by the at least a relative wind sensor, the relative wind to the aircraft (See e.g., column 7 line 60-column 8 line 2; column 25 lines 18-30); and aligning the orientation of the plurality of rotors as a function of the relative wind sensor (See e.g., FIG. 2 element 250; column 7 line 60-column 8 line 2; column 9 lines 48-58).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of WEEKES, Thompson, and LeGrand before him, before the effective filing date of the claimed invention, to provide the method of the combined invention of WEEKES and Thompson with detecting, by at least a relative wind sensor, the rotation of at least a propulsor; determining, by the at least a relative wind sensor, the relative wind to the aircraft; and aligning the orientation of the plurality of rotors as a function of the relative wind sensor, as taught by LeGrand.  One of ordinary skill in the art would have been motivated to do so, with a predictable result of, allowing the rotors of WEEKES to be locked using the anemometer that detects a gust of wind, causing the aerial vehicle to automatically reconfigure itself, in order to counteract forces imparted upon the aerial vehicle by the wind, as disclosed in LeGrand (See e.g., column 25 lines 27-30).
And, neither WEEKES, Thompson, nor LeGrand teaches wherein detecting acoustic effects comprises measuring a level of noise generated by at least one rotor of the plurality of rotors.
However, SNIDER teaches detecting acoustic effects comprises measuring a level of noise generated by at least one rotor of the plurality of rotors (See e.g., FIG. 4; ¶s [0032], [0034]-[0035], & [0038]).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of WEEKES, Thompson, LeGrand, and SNIDER before him, before the effective filing date of the claimed invention, to provide the system of the combined invention of WEEKES, Thompson, and LeGrand with detecting acoustic effects comprises measuring a level of noise generated by at least one rotor of the plurality of rotors, as taught by SNIDER.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to reduce the noise level output by the pair of rotors, as suggested in SNIDER (See e.g., ¶s [0023] & [0039]).
Regarding claim 13, WEEKES, as modified by Thompson, LeGrand, and SNIDER in the rejection of claim 12 hereinabove, further teaches wherein the aircraft further comprises an electronic aircraft (WEEKES See e.g., FIG. 7; ¶ [0084]).
Regarding claim 14, WEEKES, as modified by Thompson, LeGrand, and SNIDER in the rejection of claim 12 hereinabove, further teaches wherein the aircraft further comprises a vertical takeoff and landing aircraft (WEEKES See e.g., ¶ [0054]).
Regarding claim 15, WEEKES, as modified by Thompson, LeGrand, and SNIDER in the rejection of claim 12 hereinabove, further teaches wherein the at least a first rotor further comprises an at least an upper rotor or an at least a lower rotor (WEEKES See e.g., FIG. 1 element 101).
Regarding claim 16, WEEKES, as modified by Thompson, LeGrand, and SNIDER in the rejection of claim 12 hereinabove, further teaches wherein the at least a second rotor further comprises an at least an upper rotor or at least a lower rotor (WEEKES See e.g., FIG. 1 element 102).
Regarding claim 17, WEEKES, as modified by Thompson, LeGrand, and SNIDER in the rejection of claim 12 hereinabove, further teaches wherein determining, by the at least a relative wind sensor (LeGrand See e.g., FIG. 2 element 250; column 3 lines 2-7), the relative wind to the aircraft (LeGrand See e.g., column 7 line 60-column 8 line 2; column 25 lines 18-30) further comprises: receiving at least a signal containing the direction of movement of the aircraft (LeGrand See e.g., column 7 line 60-column 8 line 2; column 25 lines 18-30); and processing the at least a signal (LeGrand See e.g., FIGS. 3-4), wherein processing the at least a signal further comprises calculating the direction of movement of the atmosphere relative to the aircraft (LeGrand See e.g., FIGS. 3-4).
Regarding claim 18, WEEKES, as modified by Thompson, LeGrand, and SNIDER in the rejection of claim 12 hereinabove, further teaches wherein initiating, by the at least a rotational control module operating on the aircraft controller (WEEKES See e.g., FIGS. 10-12; ¶s [0107]-[0109], where the flight control system teaches an aircraft controller), rotation of the plurality of rotors (WEEKES See e.g., FIGS. 1 & 11-12 elements 101-106; ¶s [0017] & [0137]) further comprises detecting, by an at least a rotor phase sensor, rotor-based flight of the aircraft (WEEKES See e.g., FIG. 10; ¶ [0107], where the combination of the proximity sensor and the control system teach at least a rotor phase sensor configured to detect rotor-based flight of the aircraft).


Claim 19 is/are rejected under 35 USC § 103 as being unpatentable over WEEKES, and further in view of Thompson, and further in view of LeGrand, and further in view of SNIDER, and further in view of Bevirt.
Regarding claim 19, WEEKES, as modified by Thompson, LeGrand, and SNIDER in the rejection of claim 12 hereinabove, further teaches wherein initiating, by the at least a rotational control module operating on the aircraft controller (WEEKES See e.g., FIGS. 10-12; ¶s [0107]-[0109], where the flight control system teaches an aircraft controller), rotation of the at least a second rotor at a second time separated from the first time by a phase difference (WEEKES See e.g., FIGS. 11-12; ¶s [0017], [0105], & [0137]).
But neither WEEKES, Thompson, LeGrand, nor SNIDER teaches initiating the second time of rotation of the second rotor by a rotational lag between 1 degree and 90 degrees of the first time of rotation of the first rotor.
However, Bevirt teaches initiating the second time of rotation of the second rotor by a rotational lag between 1 degree and 90 degrees of the first time of rotation of the first rotor (See e.g., FIG. 11; ¶ [0078]).
Thus, it would have been obvious to one having ordinary skill in the art having the prior art of WEEKES, Thompson, LeGrand, SNIDER, and Bevirt before him, before the effective filing date of the claimed invention, to provide the method of the combined invention of WEEKES, Thompson, LeGrand, and SNIDER with initiating the second time of rotation of the second rotor by a rotational lag between 1 degree and 90 degrees of the first time of rotation of the first rotor, as taught in the analogous art of Bevirt.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to reduce the psychoacoustic penalty of the acoustic signature emitted by the one or more propellers, as disclosed in Bevirt (See e.g., ¶ [0078]).


Claim 20 is/are rejected under 35 USC § 103 as being unpatentable over WEEKES, and further in view of Thompson, and further in view of LeGrand, and further in view of SNIDER, and further in view of Vander Mey.
Regarding claim 20, WEEKES, as modified by Thompson, LeGrand, and SNIDER in the rejection of claim 12 hereinabove, further teaches the determining of the rotor rotating out of phase (WEEKES as set forth in the rejection of claim 12 hereinabove) and adjusting rotor phase difference to eliminate acoustic effects (WEEKES See e.g., ¶s [0107] & [0113], where when the rotor stops the acoustic effects of the rotor are eliminated, therefore the references in their entirety teach the instant claim limitation).
But neither WEEKES, Thompson, LeGrand, nor SNIDER teaches determining a desired phase difference between the at least a first rotor and the at least a second rotor; and determining the at least a second rotor to have an angular distance separating the at least a first rotor and the at least a second rotor different than the phase difference.
However, Vander Mey teaches determining a desired phase difference between the at least a first rotor and the at least a second rotor (See e.g., ¶ [0049] & [0051]); and determining the at least a second rotor to have an angular distance separating the at least a first rotor and the at least a second rotor different than the phase difference (See e.g., ¶ [0049]-[0051]).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of WEEKES, Thompson, LeGrand, and Vander Mey before him, before the effective filing date of the claimed invention, to provide the method of the combined invention of WEEKES, Thompson, LeGrand, and SNIDER with determining a desired phase difference between the at least a first rotor and the at least a second rotor; and determining the at least a second rotor to have an angular distance separating the at least a first rotor and the at least a second rotor different than the phase difference, as taught by Vander Mey.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to accurately achieve rotating rotor position sensing, as suggested in Vander Mey (See e.g., ¶ [0051]).

Response to Arguments
Applicant’s arguments filed 10/28/2022 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The Examiner can normally be reached Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRI L FILOSI/
Examiner
Art Unit 3644
02 November 2022



/Nicholas McFall/Primary Examiner, Art Unit 3644